Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to amendments filed on 3/10/2022 and interview of 6/8/2022.  Claims 1, 11 and 20 have been amended.  Claims 3-4 and 13-14 has been cancelled.  Claims 1-2, 5-12 and 15-20 are allowed.

The rejection of claim 20 under 35 U.S.C. 101 for being directed to non-statutory subject matter has been withdrawn in view of the above amendments. 


Examiners Amendments

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tiffany Healy Registration # 57,912 on 6/8/2022.


Please cancel claims 3-4 and 13-14.

Please amend claim 1 to recite as follow:
1.  (Currently Amended) A method, comprising:
	receiving a resource allocation request for a new resource in a computing system, wherein the resource allocation request identifies a resource subtype of the new resource and a region for the new resource;
	predicting an occurrence of a capacity related allocation failure for the resource allocation request using capacity predictions derived from supply chain modeling of a capacity in the region requested; 
	identifying a ranked list of alternate resources to use for the resource allocation request in response to the predicting of the occurrence of the capacity related allocation failure; and  
providing at least one recommendation with the ranked list of alternate resources with different options for the resource allocation, wherein the at least one recommendation comprises a confidence rating of the occurrence of the capacity related allocation failure and the confidence rating is based on one or more restrictions preventing the resource allocation request.   

Please amend claim 11 to recite as follow:
11.  (Currently Amended) A system, comprising:
	at least one memory to store data and instructions;
	at least one processor in communication with the at least one memory; and
instructions stored in the memory, the instructions being executable by the at least one processor to:
		receive a resource allocation request for a new resource, wherein the resource allocation request identifies a resource subtype of the new resource and a region for the new resource;
		predict an occurrence of a capacity related allocation failure for the resource allocation request using capacity predictions derived from supply chain modeling of a capacity in the region requested; 
		identify a ranked list of alternate resources to use for the resource allocation request in response to predicting of the occurrence of the capacity related allocation failure; and  
provide at least one recommendation with the ranked list of alternate resources with different options for the resource allocation, wherein the at least one recommendation comprises a confidence rating of the occurrence of the capacity related allocation failure and the confidence rating is based on one or more restrictions preventing the resource allocation request.   


Please amend claim 20 to recite as follow:
20.  (Currently Amended) 
A non-transitory computer-readable medium storing instructions executable by a computer device, comprising:
at least one instruction for causing the computer device to receive a resource allocation request for a new resource, wherein the resource allocation request identifies a resource subtype of the new resource and a region for the new resource;
	at least one instruction for causing the computer device to predict an occurrence of a capacity related allocation failure for the resource allocation request using capacity predictions derived from supply chain modeling of a capacity in the region requested; 
	at least one instruction for causing the computer device to identify a ranked list of alternate resources to use for the resource allocation request in response to the predicting of the occurrence of the capacity related allocation failure; and  
at least one instruction for causing the computer device to provide at least one recommendation with the ranked list of alternate resources with different options for the resource allocation, wherein the at least one recommendation comprises a confidence rating of the occurrence of the capacity related allocation failure and the confidence rating is based on one or more restrictions preventing the resource allocation request.   


REASON FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: 
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of: 
“predict an occurrence of a capacity related allocation failure for the resource allocation request using capacity predictions derived from supply chain modeling of a capacity in the region requested; 
identify a ranked list of alternate resources to use for the resource allocation request in response to predicting of the occurrence of the capacity related allocation failure; and  
provide at least one recommendation with the ranked list of alternate resources with different options for the resource allocation, wherein the at least one recommendation comprises a confidence rating of the occurrence of the capacity related allocation failure and the confidence rating is based on one or more restrictions preventing the resource allocation request." as stated in claims 1, 11 and 20.

These limitations, in conjunction with other limitations in the independent claims, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1-2, 5-12 and 15-20 are allowable over the prior art of record. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Alvarez Callau et al. Pub. No.: (US 2018/0302340 A1).  The subject matter disclosed therein is pertinent to that of claims 1-2, 5-12 and 15-20 (e.g., Systems and methods for proactively allocating resources in cloud-based networks).
Juniwal et al. Pub. No.: (US 2019/0050302 A1).  The subject matter disclosed therein is pertinent to that of claims 1-2, 5-12 and 15-20 (e.g., Chunk allocation).
Lin et al. Pub. No.: (US 2019/0156433 A1).  The subject matter disclosed therein is pertinent to that of claims 1-2, 5-12 and 15-20 (e.g., Event processing and allocation).
Fung et al. Pub. No.: (US 2017/0061136 A1).  The subject matter disclosed therein is pertinent to that of claims 1-2, 5-12 and 15-20 (e.g., Application permission recommendation and control).
Pinckney et al. Pub. No.: (US 2016/0342902 A1).  The subject matter disclosed therein is pertinent to that of claims 1-2, 5-12 and 15-20 (e.g., Interestingness recommendations in a computing advice facility).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thao Duong whose telephone number is (571)272 - 2350. The examiner can normally be reached on M-F 7:30-5:00. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian J. Gillis can be reached on (571)-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273-8300.
 	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/T. D./
Examiner, Art Unit 2446

/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446